Dear Mr. Bullers:
On behalf of the Bossier Parish Police Jury, you requested the opinion of this office regarding two issues that have arisen as the result of growth in Bossier Parish near Bossier City. Those issues, as you framed them, are as follow:
  ISSUE #1: Can Bossier City charge parish builders and developers a building permit fee in addition to the building permit fee required by the Bossier Parish Police Jury if the builder or developer chooses to tie into city utilities, namely, water and sewerage? The Bossier City permit fee is based on a percentage of the total building costs as is the parish fee.
  ISSUE #2: If a builder or developer in the Parish chooses to tie into city water and sewerage, can the city require the new construction to meet all Bossier City building codes, which require periodic inspections during construction and city inspection fees?
Both issues can be answered in the affirmative and by reference to the Local Services Law, La. R.S. 33:1321, et seq. La. R.S.33:1326, in pertinent part, provides:
  A.(1)(a) Any parish, municipality, or political subdivision, or combination thereof, operating a gas, water, or electric light or power system, sewerage plant, or transportation system may extend such services to persons and business organizations located outside its territorial bounds, or to any other parish or municipality.
  (b) Such extension shall be in accordance with the terms of service agreements entered into by the parish, municipality, or political subdivision, or combination thereof, supplying the service and the persons, business organizations, parishes, or municipalities receiving the service.
*     *     *
We know of nothing that would prevent a municipality from including requirements such as those set forth in the issues as part of the service agreements required for the provision of water and sewerage service to persons or businesses outside the municipal territory. We do not view such requirements as conditions for an agreement to extend municipal services as an exercise of police power. Such would simply be a matter of contract and would not usurp or interfere with the authority of the parish police jury with regard to building regulations within the unincorporated areas of the parish, provided the municipal building codes do not require anything prohibited by the parish. Such requirements may also be desirable to insure uniformity and to protect the integrity of the municipality's water and sewerage systems.
We trust this opinion provides you with the necessary information to satisfy your query.
Should you have further questions, please do not hesitate to contact us.
Very truly yours,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
                                 BY: ____________________________ RANDALL A. KARR ASSISTANT ATTORNEY GENERAL
Date Received: Date Released:
Randall A. Karr Assistant Attorney General